United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF AGRICULTURE, GRAIN
)
INSPECTION, PACKERS & STOCKYARD
)
ADMINISTRATION, League City, TX, Employer )
__________________________________________ )
C.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1482
Issued: January 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 24, 2011 appellant filed a timely appeal of a May 5, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP).
The appeal was docketed as
No. 11-1482.
Appellant filed a Form CA-2 on January 28, 2011 alleging that she sustained an
emotional condition causally related to her federal employment. In a January 7, 2011 letter, she
alleged harassment by her supervisors. Appellant alleged that the supervisors had delayed
processing her prior claim, had accused her of fraud and forgery of a physician’s report and
failed to restore leave. The employing establishment submitted responses from supervisors and
managers regarding the claim.
In the May 5, 2011 decision, OWCP found that “the evidence supports that an incident
you claimed occurred as described.” No additional explanation was provided. OWCP then
stated that the claim was denied because appellant did not submit sufficient medical evidence to
establish the claim.
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors causing a condition or disability, OWCP, as part of its adjudicatory function,
must make findings of fact regarding which working conditions are deemed compensable factors

of employment and are to be considered by a physician when providing an opinion on causal
relationship and which working conditions are not deemed factors of employment and may not be
considered.1 The May 5, 2011 OWCP decision does not identify any of the specific allegations
made by appellant or explain whether any of the allegations constitute compensable work factors
that are substantiated by the evidence of record. There was factual evidence submitted regarding
the allegations and OWCP made no findings of fact regarding compensable work factors. It is not
appropriate to base the decision on the medical evidence until it is properly determined that
compensable work factors have been established.2 The medical evidence must support that the
accepted employment factors caused the emotional condition.
The case will be remanded for proper findings of fact. After such further development as
is necessary, OWCP should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 5, 2011 is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: January 12, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

See Norma L. Blank, 43 ECAB 389 (1992).

2

Id.

2

